Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 13, 2021 has been entered. The 1.132 declaration filed by the applicant on January 13, 2021 is acknowledged herein.
Status of Claims
2.	Claims 1-12 and 14 are currently under examination wherein no claim has been amended in applicant’s amendment filed on January 13, 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of the fourth paragraph of 35 U.S.C. 112:

Subject to the [fifth paragraph of 35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

3.	Claim 11 is rejected under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
The limitation of B content range of 0.2-3 in claim 11 fails to further limit the B content range of 1.6-2.8 in claim 1 from which claim 11 depends, rendering claim 11 an improper dependent claim.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ray et al. (US 4,318,733).
	With respect to claims 1-12 and 14, Ray et al. (‘733) discloses an alloy produced by powder metallurgy, having a non-amorphous matrix and comprising by weight 0.20-1.80% C, 0-20% Cr, 0-20% V, 0-30% W, 0-20% Mo, 0-20% Co, less than 2% Mn, Ni and Si, 2.0% B (Example 40 in Table 1) and a balance of Fe and inevitable impurities wherein Cr is at least 3%; the alloy comprises an iron rich hardened matrix and excess hard particles including carbides, MB or M2B type borides and the like having a particle size in the range of about 0.1-1.0 µm uniformly dispersed in the matrix (abstract, col. 3, lines 62-67, col. 4, lines 23-40, Table 1 and claim 19). The elemental content ranges and the particle size range of the hard particles disclosed or suggested by Ray et al. 2O3 at the surface of the alloy as claimed. However, it appears that Al and 2O3 would be included in the alloy as impurities because it is well known in the art that Al is commonly used for deoxidizing a steel melt.
Response to Arguments
5.	The applicant’s 1.132 declaration and arguments filed on January 13, 2021 have been fully considered but they are not persuasive.	
The 1.132 filed on January 13, 2021 is insufficient to overcome the rejection of claims 1-12 and 14 based upon 35 U.S.C. 103 as being unpatentable over Ray et al. (US 4,318,733) as set forth in the last Office action because of the new grounds of rejection of the claimed B content ranges above. 
In response to applicant’s arguments filed on January 13, 2021 which are similar to those in the 1.132 declaration, see the new grounds of rejection of the claimed B content ranges above.
Conclusions
6.	This Office action is made non-final. Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Weiping Zhu/
Primary Examiner, Art Unit 1733

2/16/2021